Title: Presidential Proclamation, [29 June 1814]
From: Madison, James
To: 


        
          [29 June 1814]
        
        Whereas it is manifest that the Blockade, which has been proclaimed by the Enemy, of the whole Atlantic coast of the United States, nearly two thousand miles in extent, and abounding in ports harbours and navigable inlets, cannot be carried into effect, by any adequate force, actually stationed for the purpose; and it is rendered a matter of certainty and notoriety, by the multiplied and daily arrivals and departures of the public and private armed vessels of the United States, and of other vessels, that no such adequate force has been so stationed: And whereas a Blockade thus destitute of the character of a regular and legal blockade as defined and recognized by the established law of Nations, whatever other purposes it may be made to answer, forms no lawful prohibition or obstacle to such neutral and friendly vessels, as may chuse to visit and trade with the United States; and whereas it accords with the interest and the amicable views of the United States, to favor and promote, as far as may be, the free and mutually beneficial commercial intercourse of all friendly nations disposed to engage therein, and with that view to afford to their vessels destined to the United States, a more positive and satisfactory security against all interruptions molestations or vexations whatever, from the Cruisers of the United States: Now be it known that I James Madison, President of the United States of America, do by this my Proclamation, strictly order and instruct all the public armed vessels of the United States, and all private armed vessels commissioned as privateers, or with letters of marque and reprisal, not to interrupt detain or otherwise molest or vex, any vessels whatever belonging to neutral powers or the subjects or citizens thereof; which vessels shall be actually bound and proceeding to any port or place within the jurisdiction of the United States; but on the contrary to render to all such vessels all the aid and kind offices which they may need or require.
        Given under my hand and the seal of the United States at the city of Washington the twenty ninth day of June in the year one thousand eight hundred and fourteen, and of the Independence of the United States the thirty eight⟨h.⟩
        [SEAL]
        
          James Madison
          By the President
          Jas Monroe Secretary of State
        
       